Citation Nr: 1528512	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), and also claimed as anxiety and major depression.

2. Entitlement to service connection for hypertension, including secondary to a psychiatric disorder.

3. Entitlement to service connection for coronary artery disease, including secondary to a psychiatric disorder and/or hypertension.

4. Entitlement to service connection for diabetes mellitus, type II, including secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1979 and from June 1982 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. An April 2011 Decision Review Officer (DRO) hearing was held. Based on recent averment by the Veteran, regarding theories of secondary service connection, the claims regarding cardiovascular disorders and diabetes mellitus, type II are amended as above, pending remand for RO consideration in the first instance.

The issue of entitlement to service connection for sleep apnea or other sleep disorder, including secondary to a psychiatric disorder, has been raised by              the record through a November 2014 filing, but has not been adjudicated by               the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension, coronary artery disease, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran has PTSD etiologically linked to a confirmed stressor.

2. An anxiety disorder is part of the symptomatology associated with PTSD.


CONCLUSION OF LAW

The criteria are met to establish service connection for PTSD, with anxiety disorder. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." See 38 U.S.C.A. § 1154(b). See also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996). If, however, the veteran's stressor is unrelated to participation in combat, then lay testimony, in and of itself, is insufficient to corroborate the stressor. The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010. See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304(f)(3)). The revised regulation essentially eases the requirement that there be corroboration of a claimed in-service stressor. Under this standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the stressor.

Having reviewed the record, there is substantiation of the Veteran's claims for service connection for psychiatric disorders. Most definitive is the January 2012 report of VA Compensation and Pension examination, indicating a diagnosis of PTSD. By that examination, the clinical diagnosis of PTSD was etiologically linked to a verified in-service stressor, namely the Veteran's ongoing stressful and averred dangerous work in law enforcement as an agent of the precursor to the Naval Criminal Investigative Services (NCIS), including with ongoing investigation of drug activities. The occurrence of this stressor has been confirmed in sufficient detail by personnel records, describing as much, by conduct of felony criminal investigations and counterintelligence operations. 

PTSD shown as due to verified stressors, the criteria are met for establishing service connection.   

Given that the January 2012 VA examiner found the Veteran to have                 "panic and claustrophobic symptoms that are associated with PTSD," and earlier psychiatrist's assessment that the Veteran's anxiety was of service origin,         service connection is also warranted for the anxiety disorder secondary to PTSD.


ORDER

Service connection for PTSD, with anxiety disorder, is granted.


REMAND

The revised statement of the claims for service connection for coronary artery disease, hypertension and diabetes mellitus type II warrants RO initial consideration of these new theories of secondary service connection. 

Additional VA examination and opinion are also required. Whereas there are already various opinions addressing causation from a Dr. C.B., ostensibly favorable, the opinion rationale stated therein did not adequately address the specific circumstances of this particular case. Further inquiry is therefore warranted.

Accordingly, these claims are REMANDED for the following action:

1. Send the Veteran notice appropriate for his claims for service connection on a secondary basis.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding treatment records for the issues on appeal. If the Veteran authorizes VA to obtain relevant records, attempts should be made to obtain any outstanding records.  

3. Schedule the Veteran for a VA examination                   with regard to claimed coronary artery disease and hypertension. The claims folder must be provided to           and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially opine whether                          the Veteran's hypertension was at least as likely as not             (50 percent or greater probability) incurred in military service. Then opine whether hypertension is secondarily related to the Veteran's service-connected PTSD and anxiety disorder, taking into consideration whether hypertension was (1) caused by the psychiatric disability and (2) whether hypertension was chronically aggravated due to the same. The prior November 2011 VA examination report should be taken into account. 

Then provide an opinion on whether coronary artery disease was at least as likely as not incurred in service. Please further opine whether coronary artery disease is secondarily related to service-connected psychiatric disability and/or hypertension (if prior medical inquiry found hypertension a secondary manifestation of psychiatric disability). Take into consideration whether coronary artery disease was (1) caused by a qualifying service-connected disability, and (2) whether coronary artery disease was chronically aggravated due to the same.

If aggravation is found please note the baseline level of severity prior to aggravation or the first evidence showing the severity of the disability after the onset of aggravation but prior to the evidence showing the current level of severity of the disability.

In answering the above questions, please take into appropriate consideration the August 2010 letter and opinion of Dr. D.W.T., stating a possible cause correlation between claimed disability and existing service-connected disability. Consider also the June 2010 opinion of Dr. C.B., to the extent that opinion has attendant factual findings with a direct bearing on this specific case.

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Then schedule the Veteran for VA examination                   with regard to claimed diabetes mellitus, type II.           The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.            All indicated tests and studies should be performed, and all findings should be set forth in detail. An opinion is requested as to whether the Veteran's diabetes mellitus was at least as likely as not (50 percent or greater probability) incurred in military service. Then opine whether diabetes mellitus is secondarily related to the Veteran's service-connected PTSD and anxiety disorder, taking into consideration whether diabetes was (1) caused by the psychiatric disability and (2) whether diabetes was chronically aggravated due to the same. Further                        consideration is requested of the Veteran's stated theory of entitlement that nutritional deficiency and weight gain attributable to psychiatric disability is what brought upon and/or worsened her diabetes mellitus. Consider also the June 2010 opinion of Dr. C.B., to the extent that opinion has attendant factual findings with a direct bearing on this specific case.

5. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Then readjudicate the matters on appeal based upon all evidence of record. If any benefit sought on appeal             is not granted, the Veteran and her attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


